UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7857



WALTER N. WIGGINS,

                                              Plaintiff - Appellant,

          versus


STUART O. SIMMS, Secretary;        PATRICIA K.
CUSHWA,   Chairperson; ROLAND       W.   KNAPP,
Director,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
98-3545-S)


Submitted:   April 15, 1999                 Decided:   April 19, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Walter N. Wiggins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a Maryland inmate, appeals the district court’s

order denying relief on his 42 U.S.C.A. § 1983 (1994) complaint

under 28 U.S.C.A. § 1915(e) (West Supp. 1998).   We have reviewed

the record and the district court’s opinion and find that this

appeal is frivolous. Accordingly, we dismiss the appeal.       See

Wiggins v. Simms, No. CA-98-3545-S (D. Md. Dec. 4, 1998).   We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                        DISMISSED




                                2